DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 11/11/2021.
Claims 12, 15-16, 18, 21, 28, and 31 have been amended. Claims 1-11, 13-14, 17, 22-25, 27, 29-30 and 33 have been cancelled. Claims 34-38 have been added. Claims 12, 15-16, 18-21, 26, 28, 31-32, 34-38 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15-16, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U.S PGPub. No. 20170333667) in view of Rogers (U.S. PGPub. No. 20120310313) in further view of Thompson (U.S. PGPub. No. 20140206976).
Regarding claim 12, Tucker teaches:
A method of sleep improvement, comprising: detecting whether a subject is entering sleep, is asleep, and/or is exiting sleep; (Para. 0018, 0020)
monitoring a temperature level of the subject via at least one temperature sensor of a wearable; (Para. 0069)
and applying…a cooling effect or a heating effect via a Peltier effect (Para. 0052)
wherein the first side of the wearable is a side in contact with the subject. (Para. 0016, 0027; skin-facing surface)
Tucker teaches applying thermal therapy to the subject’s forehead area to improve or enhance healthy sleep. However, Tucker does not explicitly disclose adjusting the therapy based on a preset temperature range.  
In related temperature controlled art, Rogers teaches:
comparing the monitored temperature level to a preset temperature range; (Para. 0062; range read as low temperature thresholds and high temperature thresholds)
based on the comparing, determining whether the monitored temperature level exceeds the preset temperature range, is within the preset temperature range, or is below the preset temperature range; (Para. 0062)
and applying [energy] across a thermocouple of the wearable resulting a cooling effect or a heating effect via a Peltier effect in response to conditions consisting of: (Para. 0090, 0062-0063)
1)determining that the monitored temperature level of the subject exceeds the preset temperature range, thereby applying the cooling effect of a first side of the wearable (Para. 0062)
2) determining that the monitored temperature level is below the preset temperature range, thereby applying the heating effect of the first side of the wearable via the Peltier effect, (Para. 0062-0063) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tucker based on the teachings of Rogers to incorporate cooling/heating a subject in response to temperature conditions in order to generate a controlled electrical signal and maintain a stable temperature (Rogers, Para. 0062). 
Although the Tucker/Rogers combination teaches using a Peltier effect to affect the heating/cooling, the Tucker/Rogers combination does not explicitly disclose applying a voltage across a thermocouple.
In related wearable sensor art, Thompson teaches:
and applying a voltage…resulting in a cooling effect or a heating effect via a Peltier effect (Para. 0127). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tucker/Rogers combination based on the teachings of Thompson to incorporate applying a voltage to the thermocouple in order to produce the same predicted results of creating a Peltier effect to heat/cool tissue (Thompson, Para. 0127).
Regarding claim 15, the Tucker/Rogers/Thompson combination teaches:
The method of claim 12 (described above)
further comprising: upon determining that the monitored temperature level is within the preset temperature range, delaying the application of the voltage across the thermocouple (Rogers, Para. 0067, 0098)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tucker/Rogers/Thompson combination to incorporate delaying the application of voltage in order to determine a profile of a next round of heating/cooling cycles to better control the thermoelectric device (Rogers, Para. 0098).
Regarding claim 16, the Tucker/Rogers/Thompson combination teaches the method of claim 12 (described above). Thompson further teaches the direction of heating and cooling being determined by the polarity of the applied voltage (Thompson, Para. 0127). Rogers teaches:
further comprising: reversing a polarity of the applied voltage to the at least one thermocouple resulting in the first side changing from the heating effect to the cooling effect or from the cooling effect to the heating effect. (Rogers, Para. 0048)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tucker/Rogers/Thompson combination to incorporate reversing a polarity of the applied voltage to at least one thermocouple in order to effectively control the temperature of the device (Rogers, Para. 0048). 
Regarding claim 34, the Tucker/Rogers/Thompson combination teaches:
The method of claim 12, (described above)
wherein the wearable includes an article of clothing, footwear, a head covering, or earphones. (Tucker, Para. 0079; Fig. 5, apparatus 500)

Claims 18-20, 26, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Lachenbruch (U.S. PGPub. No. 20160374847).
Regarding claim 18, the Tucker/Rogers/Thompson combination teaches:
A method of sleep improvement, comprising: -3-Application No.: 16/433,465Attorney Docket No.: 00137-0002-01000detecting, via a wearable positioned relative to a subject, a sleep state of the subject, wherein the sleep state includes whether the subject is entering sleep, is asleep, and/or is exiting sleep; (Tucker, Para. 0018, 0020)
and after detecting the sleep state and based on a monitored condition of the subject, (Tucker, Para. 0093-0094; adjust treatment after sensing sleep state)
applying…a heating or a cooling effect of a first side of a wearable via a Peltier effect (Tucker, Para. 0016, 0021, 0027, 0052; can determine when use is asleep to regulate temperature)  
wherein the first side is a side in contact with the subject. (Para. 0016, 0027; skin-facing surface)
Tucker does not explicitly disclose adjusting the temperature based on the humidity level of the subject. 
In related Peltier effect art, Lachenbruch teaches applying a voltage…resulting in a heating effect or cooling effect…via a Peltier effect (Para.  0150). Lachenbruch further teaches at least one thermocouple of the wearable to measure temperature in the thermoelectric pad (Para. 0048). Lachenbruch also teaches using pressure, temperature and moisture sensors to detect the conditions of a patient’s skin and based on the sensed conditions, the user can withdraw or provide heat (Para. 0152; one of ordinary skill in the art would recognize that moisture on the skin is commonly known as sweat or perspiration). In the example provided by Lachenbruch, a sensor determines when a monitored temperature of a subject exceeds a preset temperature range 
Regarding claim 19, the Tucker/Lachenbruch combination teaches:
The method of claim 18, (described above)
further comprising: reversing a polarity of the applied voltage to the at least one thermocouple resulting in the first side changing from the heating effect to the cooling effect or from the cooling effect to the heating effect. (Lachenbruch, Para. 0150)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tucker based on the teachings of Lachenbruch to incorporate a reversed polarity in order to change the direction of current flow and use the same side of the device to cool or heat the patient (Lachenbruch, Para. 0150). 
Regarding claim 20, the Tucker/Lachenbruch combination teaches:
The method of claim 18, (described above)
wherein the wearable includes an article of clothing, footwear, a head covering, or earphones.  (Tucker, Para. 0079; Fig. 5, apparatus 500)
Regarding claim 26, the Tucker/Lachenbruch combination teaches:
The method of claim 18, (described above)
wherein the wearable monitors brain activity of the subject to detect the sleep state of the subject. (Tucker, Para. 0020)
Regarding claim 28, the Tucker/Lachenbruch combination teaches:
The method of claim 18, (described above) 
further comprising: monitoring the perspiration or humidity level of the subject via at least one perspiration or humidity sensor of the wearable (Lachenbruch, Para. 0152)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tucker based on the teachings of Lachenbruch to incorporate a perspiration or humidity sensor in order to effectively measure the moisture to a patient’s skin and provide feedback to the thermoelectric module and caregivers (Lachenbruch, Para. 0152).
Regarding claim 35, the Tucker/Lachenbruch combination teaches:
The method of claim 18, (described above)
wherein, based on a monitored or perceived condition of the subject and/or the detected sleep state of the subject, delivering a transcranial stimulation via at least one electrode of the wearable. (Tucker, Para. 0014, 0088)

Claims 21, 32, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view Rogers in further view of Thompson in further view of Chen (U.S. PGPub. No. 20100210984).
Regarding claim 21, Tucker teaches:
A method of sleep improvement, comprising: receiving a subject-selected preset temperature range for a first side of a wearable, (Tucker, Para. 0063; the controller can 
and the wearable is configured to be positioned relative to a subject, (Tucker, Para. 0079; Fig. 5, apparatus 500)
and wherein the first side is a side configured for contact with the subject; (Tucker, Para. 0016, 0027; skin-facing surface)
detecting, via the wearable, a sleep state of the subject, wherein the sleep state includes whether the subject is entering sleep, is asleep, and/or is exiting sleep; (Tucker, Para. 0018, 0020) 
and
Tucker teaches applying thermal therapy to the subject’s forehead area to improve or enhance healthy sleep. However, Tucker does not explicitly disclose adjusting the therapy based on a preset temperature range.  
In related temperature controlled art, Rogers teaches:
thereby defining a maximum temperature threshold and a minimum temperature threshold, (Rogers, Para. 0062)
and
in response to conditions consisting of: determining that a monitored temperature level of the subject exceeds the maximum temperature threshold, thereby applying the cooling effect of the first side of the wearable so that a temperature of the first side is adjusted to be within the subject- selected preset temperature range, (Rogers, Para. 0062)
or determining that the monitored temperature level of the subject is below the minimum temperature threshold, thereby applying the heating effect of the first side of the wearable so that the temperature of the first side is adjusted to be within the subject-selected preset temperature range. (Rogers, Para. 0062-0063)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tucker based on the teachings of Rogers to incorporate cooling/heating a subject in response to temperature conditions in order to generate a controlled electrical signal and maintain a stable temperature (Rogers, Para. 0062). 
Although the Tucker/Rogers combination teaches using a Peltier effect to affect the heating/cooling, the Tucker/Rogers combination does not explicitly disclose applying a voltage across a thermocouple.
In related wearable sensor art, Thompson teaches:
and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tucker/Rogers combination based on the teachings of Thompson to incorporate applying a voltage to the thermocouple in order to produce the same predicted results of creating a Peltier effect to heat/cool tissue (Thompson, Para. 0127).

In related thermal therapy art, Chen teaches a wearable thermal device with set temperature values selected via an adjustable actuator on the wearable (Para. 0036; Fig. 4, controlling keys 32). The controlling keys are attached to the wearable portion of the device (reference Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tucker/Rogers/Thompson reference based on the teachings of Chen to incorporate the subject selected preset temperature range being selected via an adjustable actuator on the wearable, in order to allow the user to adjust the temperature according to his/her need and produce the same predictable results (Chen, Para. 0036).
Regarding claim 32, the Tucker/Rogers/Thompson/Chen combination teaches:
The method of claim 21, (described above)
wherein the subject-selected preset temperature range comprises a plurality of temperature ranges including a low temperature range, a medium temperature range, and a high temperature range. (Tucker, Para. 0064; target temperature vs standby temperature)
Regarding claim 36, the Tucker/Rogers/Thompson combination teaches:
The method of claim 21, (described above)
further comprising: upon determining that the monitored temperature level is within the preset temperature range, delaying the application of the voltage across the thermocouple. (Rogers, Para. 0067, 0098)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Tucker/Rogers/Thompson combination to incorporate delaying the application of voltage in order to determine a profile of a next round of heating/cooling cycles to better control the thermoelectric device (Rogers, Para. 0098).
Regarding claim 37, the Tucker/Rogers/Thompson combination teaches:
The method of claim 21, (described above)
wherein, based on a monitored or perceived condition of the subject and/or the detected sleep state of the subject, delivering a transcranial stimulation via at least one electrode of the wearable. (Tucker, Para. 0014, 0088)
Regarding claim 38, the Tucker/Rogers/Thompson combination teaches:
The method of claim 21, (described above)
wherein the wearable includes an article of clothing, footwear, a head covering, or earphones. (Tucker, Para. 0079; Fig. 5, apparatus 500)

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Tucker/Lachenbruch combination in further view of Rogers.
Regarding claim 31, the Tucker/Lachenbruch combination teaches:
The method of claim 18, (described above)
 wherein the monitored perspiration or humidity level of the subject is monitored via at least one perspiration or humidity sensor of the wearable, (Lachenbruch, Para. 0152)
the method further comprising: comparing the monitored perspiration or humidity level to the preset  perspiration or humidity range; -6-Application No.: 16/433,465 Attorney Docket No.: 00137-0002-01000 based on the comparing, determining whether the monitored perspiration or humidity level is within the preset  perspiration or humidity range; and upon determining that the monitored perspiration or humidity level is within the preset perspiration or humidity range, delaying the application of the voltage across the thermocouple. 
Lachenbruch also teaches using pressure, temperature and moisture sensors to detect the conditions of a patient’s skin and based on the sensed conditions, the user can withdraw or provide heat (Para. 0152; one of ordinary skill in the art would recognize that moisture on the skin is commonly known as sweat or perspiration). The example provided by Lachenbruch is when a sensor compares the monitored temperature to the preset temperature range (first threshold), based on the comparing, determining whether the monitored temperature is within the preset temperature range (above or below the first and second threshold), It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tucker based on the teachings of Lachenbruch to incorporate the same feedback capabilities via the recited moisture sensors, in order to create the same desired heating or cooling effect when the perspiration or humidity levels are out of a preset range (Lachenbruch, Para. 0152-0153).
The Tucker/Lachenbruch combination does not explicitly disclose delaying the application of voltage across the device. However, in related temperature controller art, Rogers teaches upon determining that the monitored perspiration or humidity level is within the preset temperature range, delaying the application of voltage across the device (Rogers, Para. 0067, 0098).
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Scorcioni are moot in view of the new rejections under Tucker, Rogers, Thompson, and Lachenbruch. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794